Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Application filed on 10/19/2018.  Claims 1, 9 and 17 are independent claims. Claims 1-24 have been examined and rejected in the current patent application.  
Claims 1-24 are allowed.  
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no letter than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Dylan Crow Schechter on 04/29/2021. 
Claim 17 is amended as follows: 
17. (Currently Amended) A clustered database system, comprising:  a plurality of read-only instances on respective hardware servers of a plurality of hardware servers; at least one read-write instance on a hardware server of the plurality of hardware servers;[[,]] and
a shared database[[;]] on a plurality of storage devices comprising a storage pool, where the shared database on the plurality of storage devices comprising the storage pool is accessible by any of the at least one read-write instance and the plurality of read-only instances,
 wherein the clustered database system includes a set of instructions executable by a processor to implement receiving a write request at the at least one read-write instance to write to a resource within the shared database; instructing one or more of the plurality of read-only instances to release a first lock on the resource; and implementing multiple timer periods to manage .
Allowable Subject Matter
Claims 1-24 are allowed.   
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention. 
The cited references include Sinhg and Yueh.
Sinhg discloses the database server or cluster on behalf of the client system and the cluster containing multiple servers (subsystems) and manage persistent storage. The database server executes the queries and returns results to the client that requested them (connection requests from a client system are received and authenticated by the accelerator itself). The accelerator emulates the authentication process on behalf of the server. The database accelerator to the first set (the read-only servers) and all the master servers being allocated in the database accelerator to the second set (the read/write servers), (see Sinhg: Col. 5 line 1-67 and Col. 6 line 1-67). 
Yueh discloses a virtual database may be created on a database server by creating the database files for the production database corresponding to the state of the production database at a previous point in time, as required for the database server. A database block may be shared between different 
 The prior art does not disclose or fairly suggest: “implementing multiple timer periods to manage any of the one or more of the plurality of read-only instances that do not provide an acknowledgment of release for the first lock on the resource, the multiple timer periods includes a first timer period and a second timer period, wherein expiration of the first timer period corresponds to a suspend state imposed on an unresponsive read-only instance, and expiration of the second timer period corresponds to a grant of a second lock on the resource to the at least one read-write instance.” For this reason claim 1 is allowed. Claim(s) 2-8 are allowed for the same reasons as claim 1. 
The prior art does not disclose or fairly suggest: “implementing multiple timer periods to manage any of the one or more of the plurality of read-only instances that do not provide an acknowledgment of release for the first lock on the resource, the multiple timer periods includes a first timer period, a second timer period, and a third timer period, wherein expiration of the first timer period corresponds to a suspend state imposed on an unresponsive read-only instance, expiration of the second timer period corresponds to a grant of a second lock on the resource to the at least one read-write instance, and expiration of the third timer period corresponds to an eviction of the unresponsive read-only instance from the clustered database system.” For this reason claim(s) 9 & 17 are allowed. Claim(s) 10-16 are allowed for the same reasons as claim 9.  Claim(s) 18-24 are allowed for the same reasons as claim 17.  
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164             

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164